Exhibit 10.64

FORM OF STOCK OPTION AGREEMENT (DIRECTORS)

Option No.:                     

MORGANS HOTEL GROUP CO.

AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

Morgan Hotels Group Co., a Delaware corporation (the “Company”), hereby grants
an option to purchase shares of its common stock, $.01 par value, (the “Stock”)
to the optionee named below. Additional terms and conditions of the grant are
set forth in this cover sheet and in the attachment (collectively the
“Agreement”), and in the Company’s 2007 Omnibus Incentive Plan (the “Plan”).

Grant Date:                                 , 200    

Name of Optionee:                                          
                                                        

Optionee’s Employee Identification Number:
            -            -            

Number of Shares Covered by Option: ______________

Option Price per Share: $            .         (At least 100% of Fair Market
Value)

Vesting Start Date:                                 ,         

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the Plan. Certain capitalized terms used in this
Agreement are defined in the Plan, and have the meaning set forth in the Plan.

 

Optionee:

 

 

        (Signature)    Company:  

 

        (Signature)              Title:   

 

  

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

MORGANS HOTEL GROUP CO.

AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Non-Qualified Stock Option    This option is not intended to be an incentive
stock option under Section 422 of the Internal Revenue Code and will be
interpreted accordingly. Vesting   

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

Your right to the Stock under this Agreement vests as to [one-third (1/3rd) of
the total number of shares of Stock covered by this grant, as shown on the cover
sheet, each year on each of the first three one-year anniversaries of the
Vesting Start Date], provided you then continue in Service. The resulting
aggregate number of vested shares will be rounded down to the nearest whole
number, and you cannot vest in more than the number of shares covered by this
option.

 

No additional shares of Stock will vest after your Service has terminated for
any reason.

Term    Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if your Service terminates,
as described below. Regular Termination    If your Service terminates for any
reason, other than death, Disability or Cause, then your option will expire at
the close of business at Company headquarters on the 90th day after your
termination date. Termination for Cause    If your Service is terminated for
Cause, then you shall immediately forfeit all rights to your option and the
option shall immediately expire.

 

2



--------------------------------------------------------------------------------

Death   

If your Service terminates because of your death, then your option will expire
at the close of business at Company headquarters on the date twelve (12) months
after the date of death. During that twelve month period, your estate or heirs
may exercise the vested portion of your option.

 

In addition, if you die during the 90-day period described in connection with a
regular termination (i.e., a termination of your Service not on account of your
death, Disability or Cause), and a vested portion of your option has not yet
been exercised, then your option will instead expire on the date twelve (12)
months after your termination date. In such a case, during the period following
your death up to the date twelve (12) months after your termination date, your
estate or heirs may exercise the vested portion of your option.

Disability    If your Service terminates because of your Disability, then your
option will expire at the close of business at Company headquarters on the date
twelve (12) months after your termination date. Notice of Exercise   

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase (in a parcel of at least 100
shares generally). Your notice must also specify how your shares of Stock should
be registered (e.g. in your name only or in your and your spouse’s names as
joint tenants with right of survivorship). The notice will be effective when it
is received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

• Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.

 

• Shares of Stock which have already been owned by you and which are surrendered
to the Company. The value of the shares, determined as of the effective date of
the option exercise, will be applied to the option price.

 

• By delivery (on a form prescribed by the Company) of an irrevocable direction
to a licensed securities broker acceptable to the Company to sell Stock and to
deliver all or part of the sale proceeds to the Company in payment of the
aggregate option price and any withholding taxes.

 

3



--------------------------------------------------------------------------------

Withholding Taxes    You will not be allowed to exercise this option unless you
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the option exercise or sale of Stock acquired under this
option. In the event that the Company determines that any federal, state, local
or foreign tax or withholding payment is required relating to the exercise or
sale of shares arising from this grant, the Company shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Company or any Affiliate. Subject to the prior approval of the
Company, which may be withheld by the Company, in its sole discretion, you may
elect to satisfy this withholding obligation, in whole or in part, by causing
the Company to withhold shares of Stock otherwise issuable to you or by
delivering to the Company shares of Stock already owned by you. The shares of
Stock so delivered or withheld must have an aggregate Fair Market Value equal to
the withholding obligation and may not be subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements. Corporate Transaction   
Notwithstanding the vesting schedule set forth above, upon the consummation of a
Corporate Transaction, this option will become 100% vested if it is not assumed,
or equivalent options are not substituted for the options, by the Company or its
successor. If assumed or substituted for, the option will expire one year after
the date of termination. Transfer of Option   

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.

Retention Rights    Neither your option nor this Agreement give you the right to
be retained by the Company (or any Parent, Subsidiaries or Affiliates) in any
capacity. The Company (and any Parent, Subsidiaries or Affiliates) reserve the
right to terminate your Service at any time and for any reason.

 

4



--------------------------------------------------------------------------------

Shareholder Rights    You, or your estate or heirs, have no rights as a
shareholder of the Company until a certificate for your option’s shares has been
issued (or an appropriate book entry has been made). No adjustments are made for
dividends or other rights if the applicable record date occurs before your stock
certificate is issued (or an appropriate book entry has been made), except as
described in the Plan. Adjustments    In the event of a stock split, a stock
dividend or a similar change in the Stock, the number of shares covered by this
option and the option price per share shall be adjusted (and rounded down to the
nearest whole number) pursuant to the Plan. Your option shall be subject to the
terms of the agreement of merger, liquidation or reorganization in the event the
Company is subject to such corporate activity in accordance with the terms of
the Plan. Applicable Law    This Agreement will be interpreted and enforced
under the laws of the State of Delaware, other than any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction. The Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

Data Privacy   

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

 

5



--------------------------------------------------------------------------------

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
option grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Electronic Signature    All
references to signatures and delivery of documents in this Agreement can be
satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

6